Citation Nr: 1108845	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-24 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee disorder, claimed as secondary to service-connected patellofemoral pain syndrome of the right knee.

2.  Entitlement to an increased rating for patellofemoral pain syndrome of the right knee, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in October 2006, a statement of the case was issued in July 2007, and a substantive appeal was received in July 2007.  In his substantive appeal, the Veteran requested a RO hearing which was scheduled for November 2007; however, the Veteran failed to appear.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran asserts that his left knee disorder is due to or aggravated by his service-connected patellofemoral pain syndrome of the right knee.  In March 2006, the Veteran underwent a VA examination, and the examiner diagnosed patellofemoral pain syndrome of the bilateral knees.  The examiner opined that it is less likely than not that his left knee condition is related to his service-connected right knee condition.  The examiner stated that he counseled the Veteran "on the @@@ of the muscle of the vastus medialis obliques and that this will most likely diminish his patellofemoral pain bilaterally considerably."  The VA examiner, however, did not provide a rationale for the negative etiological opinion, and did not proffer an opinion with regard to aggravation.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  This is an inadequate opinion and remand for a new examination and opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).  Additionally, further clarification is requested as to the meaning of "@@@" cited in the examination report.  

With regard to the severity of the Veteran's service-connected right knee disability, the Board acknowledges his assertions in his notice of disagreement that the March 2006 VA examiner did not accurately assess his range of motion or the severity of his disability.  Additionally, in his representative's February 2011 Informal Hearing Presentation, his representative argues that the findings from the March 2006 VA examination are stale as five years have passed since such examination.  Remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Additionally, while on remand, updated VA treatment records should be obtained from the VA Medical Center (VAMC) in Tampa, Florida, for the period March 7, 2006, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Updated treatment records from the Tampa VAMC for the period March 7, 2006, to the present should be associated with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  AFTER completion of the above and all outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for a VA orthopedic examination in order to ascertain the nature and etiology of his claimed left knee disorder and the severity of his right knee disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should undertake range of motion studies of the knees, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and attempt to assess the extent of any pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the examiner should so state.  The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not possible, the examiner should so state.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knees lock and if so the frequency of the locking.  The examiner should comment on the presence of any severe painful motion or weakness in the knees.

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as whether any diagnosed left knee disorder is at least as likely as not proximately due to or aggravated by service-connected patellofemoral pain syndrome of the right knee. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his left knee disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should attempt to clarify the meaning of "@@@" reflected in the March 2006 VA examination report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


